IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 16, 2009
                                     No. 09-60071
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARRYL ALEXANDER, also known as Darryl Brown,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:08-CR-116-3


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Darryl Alexander appeals the district court’s affirmance of an order of
pretrial detention. The district court found that no condition or combination of
conditions would reasonably assure the appearance of Alexander, as required,
if he were released from detention pending trial. The district court’s conclusion
is supported by the record. See United States v. Hare, 873 F.2d 796, 798-99 (5th
Cir. 1989).
       The pretrial detention order is AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.